Title: To Thomas Jefferson from R. & A. Garvey, 24 August 1787
From: R. & A. Garvey
To: Jefferson, Thomas



Sir
Rouen the 24 August 1787

We differed answering the letter your Excellency honored us with the 8 Inst., Inclosing a passport for a harpsicord, which when  here shall be sent you by water, untill we received tiding of it, but getting none, we deem it necessary to own receipt. Mr. Woodmason sent us par the Rouen Packet a Case for your Excellency, we got it Corded and Plombed and sent by acquit a Caution No. 94 which you have Inclosed, we beg you’ll have it presented at the Douane and when it is charged returned us on the other side.


Note of our Charges importing Do.
£21–10–6


also note of Charges on your Wine
 46–14–6


Togeather
    £68  5  


Which have valued on you at sight order of Perregaux & Co. and we beg you will Own same on presentation. We are with respectful & true regard Sir Your Excellency’s most humble & very obed. Servts.,

by procn. of Rt. & At. Garvey Plowden W. Garvey

